19-23649-rdd      Doc 211   Filed 10/04/19    Entered 10/04/19 13:24:40         Main Document
                                             Pg 1 of 3


BRACEWELL LLP
Daniel S. Connolly
Robert G. Burns
1251 Avenue of the Americas, 49th Floor
New York, New York 10020-1100
Telephone: (212) 938-6100
Facsimile: (212) 508-6101

Counsel to Dr. Richard Sackler, Jonathan Sackler,
David Sackler, and Beverly Sackler

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                   Chapter 11

PURDUE PHARMA L.P., et al.,                              Case No. 19-23649 (RDD)

                 Debtors.                                (Jointly Administered)



         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned hereby appears by and through its

counsel, Bracewell LLP, and requests, pursuant to section 1109(b) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rules 2002, 3017(a), 9007 and 9010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), that all notices given or required to be given

and all papers served or required to be served in any one or more of these Cases be also given to

and served on:

                       BRACEWELL LLP
                       Daniel S. Connolly
                       Robert G. Burns
                       1251 Avenue of the Americas, 49th Floor
                       New York, New York 10020-1100
                       Telephone: (212) 938-6100
                       Facsimile: (212) 508-6101
                       daniel.connolly@bracewell.com
                       robert.burns@bracewell.com
19-23649-rdd     Doc 211      Filed 10/04/19    Entered 10/04/19 13:24:40          Main Document
                                               Pg 2 of 3


       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code and Bankruptcy Rule 3017(a), the foregoing request applies to and includes

not only the notices and papers referenced in the Bankruptcy Rules and Bankruptcy Code, but

also includes, without limitation, all orders, applications, motions, petitions, pleadings, requests,

complaints or demands, whether formal or informal, written or oral, transmitted or conveyed by

mail delivery, telephone, facsimile or otherwise, in these Cases.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers is neither intended as, nor is it a consent to the jurisdiction of the bankruptcy

court nor a waiver of (i) any rights to have final orders in non-core matters entered only after de

novo review by a district judge; (ii) any rights to trial by jury in any proceeding so triable herein,

or in any case, controversy or proceeding related hereto; (iii) any rights to have the reference

withdrawn by the district court in any matter subject to mandatory or discretionary withdrawal;

or (iv) any other rights, claims, actions, or defenses which are or may be available under any

agreement, in law, or in equity, all of which rights, claims, actions, and defenses, are expressly

reserved.

Dated: New York, New York
       October 4, 2019                         Respectfully submitted,

                                               BRACEWELL LLP

                                         By:    /s/ Daniel S. Connolly
                                               Daniel S. Connolly
                                               Robert G. Burns
                                               1251 Avenue of the Americas, 49th Floor
                                               New York, New York 10020-1100
                                               Telephone: (212) 938-6100
                                               Facsimile: (212) 508-6101
                                               daniel.connolly@bracewell.com
                                               robert.burns@bracewell.com

                                               Counsel to Dr. Richard Sackler, Jonathan Sackler,
                                               David Sackler, and Beverly Sackler

                                                  2
19-23649-rdd    Doc 211     Filed 10/04/19    Entered 10/04/19 13:24:40       Main Document
                                             Pg 3 of 3


                               CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing Notice of Appearance and
Request for Service of Papers was served on the 4th day of October, 2019 on all parties entitled
to receive service through the Court’s ECF system.


                                             /s/ Daniel S. Connolly
                                                 Daniel S. Connolly
